NO.    91-299

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1992



STATE OF MONTANA,
            Plaintiff and Respondent,
     -vs-
LANCE THOMAS SHANNON,
            Defendant and Appellant.



APPEAL FROM:    District Court of the Eighth Judicial District,
                In and for the county of Cascade,
                The Honorable Joel Roth, Judge presiding.


COUNSEL OF RECORD:
            For Appellant:
                June Lord, Attorney at Law, Great Falls, Montana.
            For Respondent:
                 Marc Racicot, Attorney General, Carol E. Schmidt,
                 Assistant Attorney General, Helena, Montana
                 Patrick L. Paul, Cascade County Attorney, Great
                 Falls, Montana.


                              Submitted on Briefs:       December 19, 1991
                                              Decided:   January 14, 1992



Filed:


                                    Clerk
Justice Karla M. Gray delivered the Opinion of the Court.


     The defendant, Lance Thomas Shannon, appeals from a Judgment
of Conviction and Sentencing Order of the District Court for the
Eighth Judicial District, Cascade County.     We affirm.
     The sole issue on appeal is whether the District Court abused
its discretion in denying Shannon's motion to withdraw a guilty
plea.
        The defendant was charged with felony theft pursuant to   § 45-

6-301(l)(a), MCA, on March 16, 1990.      On March 27, 1990, Shannon
pled not guilty to the offense. Subsequently, a plea agreement was
entered into in which Shannon agreed to plead guilty and the County
Attorney agreed to recommend that Shannon receive a deferred
sentence and pay restitution of monies.
        Following the plea agreement, but before sentencing, Shannon
moved the court to withdraw his guilty plea on the basis of his
discovery of evidence corroborating h i s innocence.       The District
Court heard oral arguments on Shannon's motion and, on February 26,
1991, denied that motion. The defendant was sentenced on March 15,
1991.
        The defendant was hired as a manager of the Wild Rose Casino
in Great Falls in June of 1989.        From about October 1, 1989,
through January 20, 1990, Shannon wrote a series of eleven checks
totalling over $2,000 on the casino's business account with himself
as payee.      The account ledger shows that the checks had been
written to vendors.     The owner of the casino eventually discovered

                                   2
the discrepancies, and this action ensued.
     The defendant claimed that the checks written to himself were
in recompense for repair work he had done for his employer's
business.     He sought to withdraw his guilty plea because he
discovered that one of the vendors had receipts which would confirm
this claim.
     The court concluded that the "new evidence" was not unknown to
Shannon when he pled guilty in August of 1990. Further, the court
determined that the evidence asserted as new by Shannon had no
bearing on the defendant's testimony at the hearing which resulted
in the entry of his guilty plea.
     Defendant contends that withdrawal of guilty plea can be
premised upon some mistake or misapprehension and that he was under
the misapprehension that no evidence existed to support his
contentions.    Therefore, he asserts that the court abused its
discretion in denying his motion.
     It is true that certain mistakes or misapprehensions can
provide an appropriate basis for withdrawal of a guilty plea.
However, the District Court correctly determined that withdrawal of
a plea premised on a mistake or misapprehension must relate to the
consequences of the plea itself and not to an analysis of the
evidence in the case.   State v. Milinovich (Mont. 1991), 812 P.2d
338, 4 8 St.Rep. 470.   The court did not abuse its discretion in
denying Shannon's motion to withdraw his guilty plea.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document

with the Clerk of the Supreme Court and by a report of its result
to Montana Law Week, State Reporter and West Publishing Company.

     Af finned.




We concur:




                                 4
                                    January 14, 1992

                             CERTIFICATE OF SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the
following named:


June Lord
Attorney at Law
600 Central Plaza, No. 400
Great Falls, MT 59401

Hon. Marc Racicot, Attorney General
, Assistant Attorney General
Justice Building
Helena, MT 59620

Patrick L. Paul, Cascade County Attorney
J. Kim Schulke, Deputy County Attorney
Cascade County Courthouse
Great Falls, MT 59401


                                                ED SMITH
                                                CLERK OF THE SUPREME COURT
                                                STATE OF MONTANA

                                                B